Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment filed on 22 December 2021 has been entered. No claims have been amended, cancelled, and added.  Claims 1-4 and 6-8 are still pending in this application, with only claims 1 and 6 being independent.

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 22 December 2021, with respect to the previous rejections of claims 1-4 and 6-8 under 35 USC 103 over Kamikatano (WO 2016/006525), and in further in view of Deutsch (US 2007/0171674) have been fully considered and are persuasive.  The rejection of claims 1-4 and 6-8 has been withdrawn. 

Allowable Subject Matter
Claims 1-4 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 6, the prior art, whether taken alone or in combination, fails to disclose, teach, or render obvious the specifically called for structural arrangement of a display device comprising a control circuit detecting a position of a head of a view and turn on a light source corresponding to a pattern viewable from the detected position of the head sensor wherein the light guide place comprises a plurality of prisms arranged along each of the plurality of prisms comprise, for each pattern, reflection surface reflecting light emitted 
Regarding independent claims 1 and 6, the prosecution history, especially at the previous Remarks by Applicant (22 DEC 2021, pp. 5-7) clearly indicates the reasons for allowance by clarifying the differences between the instant application and prior art of record.
The remaining claims are indicated allowable due only to their dependency on at least one of the independent claims.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719. The examiner can normally be reached MTW 9:30 to 3:30pm and F 9:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH SIMONE MACCHIAROLO/            Primary Examiner, Art Unit 2875